                                              Case 3:17-cv-06232-JD Document 77 Filed 12/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SHAWN MCCARTY, et al.,                         Case No. 17-cv-06232-JD
                                                         Plaintiffs,
                                   8
                                                                                           ORDER RE MOTION TO AMEND,
                                                   v.                                      DISCOVERY DISPUTE, AND CLASS
                                   9
                                                                                           CERTIFICATION SCHEDULE
                                  10        SMG HOLDINGS, I, LLC, et al.,
                                                                                           Re: Dkt. Nos. 68, 69, 76
                                                         Defendants.
                                  11

                                  12   I.       MOTION TO AMEND
Northern District of California
 United States District Court




                                  13            Although the last day under the Rule 16 scheduling order to add parties or amend

                                  14   pleadings was May 22, 2020, Dkt. No. 67, plaintiffs have asked for leave to file a third amended

                                  15   complaint which would “add David Babcock as an additional plaintiff and class representative for

                                  16   the Stockton putative class of SMG.” Dkt. No. 69 at 3. The request is granted.

                                  17            Good cause warrants amendment at this time. The primary consideration for “good cause”

                                  18   under Rule 16 is diligence. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

                                  19   Cir. 1992). A question could be raised about plaintiffs’ diligence here. Plaintiffs acknowledge

                                  20   that they first became aware of defendants’ contention that plaintiff McCarty was not employed by

                                  21   SMG at the time of filing (and consequently the attendant possibility that they might need to add

                                  22   an additional class representative) in June 2019. Dkt. No. 72 at 6-7. Plaintiffs did not seek leave

                                  23   to amend to add an additional plaintiff until July 2020. Dkt. No. 69. Even so, plaintiffs’

                                  24   amendment request missed the May 22, 2020 deadline by a modest amount of time. Some

                                  25   consideration must also be given to the impacts of the pandemic. On balance, the Court finds

                                  26   good cause under Rule 16(b) to consider the amendment request.

                                  27            On the merits, the Court finds plaintiffs’ amendment request should be granted under Rule

                                  28   15, which provides that “[t]he court should freely give leave [to amend] when justice so requires.”
                                              Case 3:17-cv-06232-JD Document 77 Filed 12/10/20 Page 2 of 3




                                   1   This is especially true because plaintiffs seek only to add another plaintiff who has long been

                                   2   known to defendants, and not any new claims or defendants.

                                   3            Plaintiffs’ motion to amend is consequently granted. Plaintiffs are directed to file their

                                   4   third amended complaint on the ECF docket by December 16, 2020.

                                   5   II.      DISCOVERY DISPUTES
                                   6            Plaintiffs filed a discovery letter raising a number of issues, including defendants’

                                   7   “deficient responses to plaintiffs’ written discovery requests, depositions of defendants’ Rule

                                   8   30(b)(6) witnesses, the Belaire-West notice process, and the deficient production of class

                                   9   timekeeping and payroll data.” Dkt. No. 68 at 1. In response, defendants represented that they

                                  10   would serve responses to plaintiffs’ discovery requests, continue their efforts to gather and

                                  11   produce timekeeping data, continue meeting and conferring with plaintiffs on a Belaire-West

                                  12   notice, and produce witnesses on the remaining categories in plaintiffs’ Rule 30(b)(6) deposition
Northern District of California
 United States District Court




                                  13   notice. Dkt. No. 75 at 1-3. Defendants also stated their commitment to “working in good faith

                                  14   with plaintiffs toward resolving any pending discovery disputes informally.” Id. at 3. A

                                  15   stipulation that was subsequently filed jointly by the parties represented that they had “finalized

                                  16   the mutually-agreeable Belaire-West notice and are in the process of retaining a third party

                                  17   administrator to distribute the notices to the putative class members.” Dkt. No. 76 at 1.

                                  18            The Court appreciates the parties’ cooperative spirit in informally resolving their disputes.

                                  19   The parties are directed to jointly update the Court by December 18, 2020, if there are any

                                  20   remaining disputes needing the Court’s attention.

                                  21   III.     CLASS CERTIFICATION SCHEDULE
                                  22            The parties have jointly requested 120-day extensions on plaintiffs’ deadline to file their

                                  23   motion for class certification and all related briefing deadlines and the hearing date. Dkt. No. 76.

                                  24   Plaintiffs’ motion for class certification was due to be filed by November 12, 2020. Dkt. No. 67 at

                                  25   1.

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                           Case 3:17-cv-06232-JD Document 77 Filed 12/10/20 Page 3 of 3




                                   1          The requested extension is too long. A 60-day extension of all dates is granted, with

                                   2   plaintiffs’ class certification motion due on January 11, 2021. An amended scheduling order with

                                   3   the new class certification dates will issue.

                                   4          IT IS SO ORDERED.

                                   5   Dated: December 10, 2020

                                   6

                                   7
                                                                                                  JAMES DONATO
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
